DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received 28 May 2021. Claims 1-18 are pending. Claims 16-18 are withdrawn as nonelected.
Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 28 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant, while stating that unity of invention was a priori apparent, did not address the basis for the lack of unity finding presented by the office; namely that the supposed inventions did not make a contribution over prior art.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following terms are being interpreted under 35 USC 112(f):
Rotary Drive Means – found in claim 1 and described in paragraph 0060 are comprising at least two rollers
Material dispenser means – found in claim 1 and described in FIG 1 item 3
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drive means" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the step of forming the tape” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 6,432,339 to Jens et al., made of record per applicant disclosure (‘339 hereafter) in view of U.S. Patent Application Publication 2014/0237779 to Gallant et al..
Regarding claim 1, ‘339 teaches a method of forming a retaining device with hooks, wherein: a molding strip is provided that presents an inside face and an outside face, and that has a plurality of cavities, each cavity defining a stem extending from the outside face towards the inside face and including an end forming a head that extends from the stem towards the inside face of the molding strip (FIG 7 item 10); the molding strip is positioned on rotary drive means, the inside face of the molding strip being arranged to bear against the drive means (FIG 7 items 23, 36); molding material is dispensed against the outside face of the molding strip via material dispenser means arranged facing the molding strip in such a manner as to define a gap between the material dispenser means and the molding strip, the step of dispensing molding material being performed in such a manner as to fill said gap and the cavities with molding material so as to form a tape comprising a base of thickness that is defined by the gap, and first preforms projecting from said base, each comprising a stem and a head, the first preforms being formed by the plastics material in the cavities of the molding strip (FIG 7 item 12). ‘339 does not teach plastic deformation. In the same field of endeavor, hook fastener tape molding, ‘779 teaches the tape is unmolded in such a manner as to deform the first preforms plastically so as to obtain second preforms of shape that is different from the first preforms (paragraph 0057) for the benefit of forming larger hooking surfaces. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘339 with those of ‘779 for the benefit of forming a tape of hook fasteners with a larger head.
Regarding claim 2, ‘779 teaches a method wherein after the unmolding step, a forming step is performed during which the unmolded tape is inserted into a forming device so as to modify the shape of the heads of the second preforms by forming (paragraph 0057) for the 
Regarding claim 4, ‘779 teaches a method wherein the molding material is polypropylene (paragraph 0083) for the benefit of forming larger hooking surfaces. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘339 with those of ‘779 for the benefit of forming a tape of hook fasteners with a larger head. ‘339 in view of ‘779 does not teach the claimed temperature range. It would have been obvious to one possessed of ordinary skill in the art at the time of invention to select the claimed range, since it has been held that finding workable or optimal values for an art recognized result effective variable involves mere routine skill in the art. ‘339 teaches that temperature is a result effective variable in column 9 lines 60-65.
Regarding claim 5, ‘779 teaches a method wherein the step of unmolding the tape leads to a change in the height of the head and/or of the stem, and/or to a change in the width of the head and/or of the stem (paragraph 0080) for the benefit of forming larger hooking surfaces. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘339 with those of ‘779 for the benefit of forming a tape of hook fasteners with a larger head.
Regarding claim 6, ‘339 in view of ‘779 does not teach the claimed temperatures. It would have been obvious to one possessed of ordinary skill in the art at the time of invention to select the claimed range, since it has been held that finding workable or optimal values for an 
Regarding claim 7, ‘779 teaches a method wherein the forming step produces at least one deformation of a portion of the head of each of the second preforms, said at least one deformation tending, for each preform, to deform one of the ends of the head of the preform so as to form a rib on the top face of the head of the preform (paragraph 0083) for the benefit of forming larger hooking surfaces. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘339 with those of ‘779 for the benefit of forming a tape of hook fasteners with a larger head.
Regarding claim 8, ‘339 teaches a method wherein, during the step of dispensing the molding material, the gap between the material dispenser means and the molding strip lies in the range 10 pm to 700 pm (c9L5).  
Regarding claim 9, ‘339 in view of ‘779 does not teach the claimed temperatures or pressures. It would have been obvious to one possessed of ordinary skill in the art at the time of invention to select the claimed range, since it has been held that finding workable or optimal values for an art recognized result effective variable involves mere routine skill in the art. ‘339 teaches that temperature and pressure is a result effective variable in column 9 lines 60-65. ‘779 teaches polypropylene (0083).
Regarding claim 10, ‘339 teaches a method, wherein the molding strip is driven at a travel speed lying in the range 1 m/min to 500 m/min (C9L56).
Regarding claim 11, ‘339 teaches a method wherein the unmolding step is performed while the base of the tape is at a temperature lower than the melting temperature of the 
Regarding claim 12, ‘339 teaches a method wherein the step of dispensing the molding material is performed so as to form a tape extending in a longitudinal direction and comprising a base presenting two edges in the longitudinal direction, each of the edges presenting highs and lows, wherein the maximum offset between the highs and the lows in a direction transverse to the longitudinal direction is less than 1 mm over a length in the longitudinal direction corresponding to three consecutive highs (C2L46).  
Regarding claim 13, ‘339 teaches a method wherein prior to the unmolding step, a layer of nonwoven material is applied against the bottom face of the base before said bottom face of the base has solidified so as to cause portions of the fibers and/or filaments of the layer of nonwoven material to penetrate into the base, at least in part (C11L34).  
Regarding claim 14, ‘339 teaches a method wherein during the step of applying the layer of nonwoven material against the bottom face of the base, the layer of nonwoven material is at ambient temperature, and the temperature of the base is the result only of the step of forming the tape (C11L33-C11L44).  
Regarding claim 15, ‘339 teaches a method wherein during the step of applying the layer of nonwoven material against the bottom face of the bas.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘339 in view of ‘779 as applied to claim 2 above, and further in view of United States Patent 4,775,310 to James R. Fischer (‘310 hereafter).
Regarding claim 3,’339 in view of ‘779 does not teach the claimed roller speed. 
In the same field of endeavor, continuous tape hook fastener formation, ‘310 teaches a method wherein the forming device comprises at least two rotary elements, each of said rotary elements having a speed that is different from the drive speed of the tape (C13L55-C13L70) for the benefit of controlling tension in the workpiece. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘339 in view or ‘779 with those of ‘310 for the benefit of controlling tension within the workpiece.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743